By the terms of the will of S. P. Cox the dividends on the shares of stock of the defendant bank were given to his widow during her life or widowhood. The certificate represented this stock, when she, who was entitled to the dividends thereon, consented that this certificate *Page 155 
should be transferred to her who was to have it in the event of her death or marriage. She thereby assented, as it seems to us, to the bank's paying the dividends accruing on said stock to the assignee. After (226) such assignment was made with her assent, she ceased, so far as the bank was concerned, to have any claim upon it.
No error.